Case 1:19-cv-09593-AT Document 25 Filed 09/18/20 Page 1 of 1

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELECTRONICALLY FILED

 

OFF-WHITE, LLC DOC #:
DATE FILED: 9/18/2020

Plaintiff,

 

-against-

19 Civ. 9593 (AT)

ALINS, ANTONY ARCHIBALD, CHAIRUTY,
CRAVELOOK, DORYN_LEB, DUOLU, ORDER
DWARM, DYMA_ STORE, FANXIAOPENG,
HYPEBEAST CO., JIAHU MALL, KEITH
KNOWLES (STORE), KICKSIXSTORE,
KIWBOOD, LANFOO LANZHX, LUQUANQUS,
MIEDAING, NIS INDUSTRIES, PAGCOME,
QCOVER, RADU’S STORE, REANYST,
REAYOUS, SAKA LAKA, SAWYUE,
SHENZHENSHIXUESHANHUANBAOKEJIYOU
XIANGONGSI, SUNNIYU, THE SOPRANOS,
and ZC OUTDOOR PRODUCTS,

 

Defendants.
ANALISA TORRES, District Judge:

On November 26, 2019, the Court granted Plaintiff's motion for a preliminary injunction.
ECF No. 23. It is ORDERED that by September 25, 2020, Plaintiff shall file a letter reporting on the
current status of its efforts to effect service, and its intentions with respect to the continuation of this
action.

SO ORDERED.

Dated: September 18, 2020
New York, New York

On-

ANALISA TORRES
United States District Judge

 
